Citation Nr: 1144581	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-29 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented with which to reopen a service connection claim for a pilonidal cyst. 

2.  Entitlement to service connection for residuals of a fractured coccyx.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to October 1972. 

This matter comes before the Board of Veterans' Appeals on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board observes that a service connection claim for rectal abscess was filed in December 1972 and was denied in a decision issued in March 1973 which was not appealed and became final.  In July 2007, the Veteran filed to reopen the service connection claim, this time describing the disability as pilonidal cyst,  In Velez v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that in a case where a veteran had filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  23 Vet. App. 199, 203 (2009).  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claims were the same and thus distinguishable from the scenarios presented in the Boggs and Ephraim cases, noting that in Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).  

Given that a cyst in the rectal area is the common and primary component of the both the Veteran's original service connection claim in 1972 and the 2007 claim (to reopen), the Board concludes that this case is similar to the factual scenario presented in Velez.  Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).



FINDINGS OF FACT

1.  In March 1973, the RO denied the Veteran's original claim of service connection for a rectal abscess on the basis that he had failed to report for a scheduled VA examination. 

2.  The Veteran is shown to have been sent an VA FL (Form Letter) 21-812 dated on March 13, 1973, informing him of this decision and notifying him that no further action would be taken unless he demonstrated his willingness to report for an examination; the veteran failed to respond to the notice. 

3.  The FL 21-812 is shown to have been mailed to Veteran's address of record; the notification was not returned as undeliverable. 

4.  The RO received the Veteran's request to reopen a service connection for a pilonidal cyst on July 24, 2007.  

5.  Evidence added to the record since the March 1973 decision does not relate to an unestablished fact, nor does it raise a reasonable possibility of substantiating the claim of entitlement to service connection for a rectal abscess/pilonidal cyst.  

6.  The evidence of record does not reflect any current disability related to a coccyx fracture, to include any residuals thereof.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a service connection claim for a pilonidal cyst.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156(a) (2011).

2.  The criteria for a grant of service connection a rectal abscess/pilonidal cyst have not been met.  38 U.S.C.A. §§, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, to provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

With respect to the claim for a rectal abscess/pilonidal cyst (requiring new and   material evidence to reopen it), the appellant was informed of the relevant law and regulations pertaining to the application to reopen that service connection claim in an August 2007 letter, which included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Specifically, he was advised that new evidence consists of evidence in existence that has been submitted to the VA for the first time.  Material evidence was explained as evidence relating to the reason the claim was previously denied.  The letter also described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial of the claim.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claim for a rectal abscess/pilonidal cyst.  Kent, 20 Vet. App. at 10.

The RO also informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in August 2007, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case the August 2007 letter.  Adjudication of the claims on appeal was undertaken in an October 2007 rating decision and statement of the case (SOC) issued in March 2008, following by the issuance of a Supplemental SOC readjudicating the claims in February 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist is also satisfied in this case.  The appellant's service treatment records (STRs) are on file, as are VA records and a private medical statement of 2007 and the Veteran's hearing testimony presented at the RO in 2009.  

In a written brief from the Veteran's representative dated in March 2010, it was requested that the case be remanded so that private medical records of Dr. P. and Dr. H. could be sought.  In hearing testimony presented in 2009 as well as in a 2008 statement, the Veteran indicated that he had sought these records and that they were unavailable, as were records from a Dr. F.  The United States Court of Appeals for Veterans Claims (Court) has held that that it is "ultimately the claimant's responsibility" to provide the information necessary to locate and secure non-governmental relevant records; that information was not provided in this case as pertains to the aforementioned evidence.  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  Moreover, it was also found in the Hyatt case, there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records, as is effectively the case as to these records.  Accordingly, as the veteran has provided no information necessary to locate and secure these private records and has himself declared them unavailable, there is no duty to assist on the part of VA to attempt to obtain these records.  

The Board also points out that no examination was ever conducted in this case, nor is one warranted in conjunction with either claim on appeal.  In this regard, the Board points out that VA has no specific duty to conduct an examination with respect to a claim on appeal requiring the presentation of new and material evidence to reopen it, because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

With respect to the service connection claim for residuals of fractured coccyx, the RO did not afford the appellant a VA examination and such action is not mandated.  Under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board finds that a remand is not required and there is no duty on the part of VA to provide a medical examination or request a nexus opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder claimed (a fractured coccyx with residuals), and further substantiating evidence suggestive of a linkage between the aforementioned claimed conditions and his active service.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  Given these matters of record, there has been no evidence presented indicating that "the disability or symptoms may be associated with the claimant's active military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370  (2002).  Thus, the Board finds that the information and evidence of record, as set forth and analyzed below, contains sufficient competent evidence to decide the claim and that under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

As an initial matter, the Board notes that the factual and procedural history relating to the appellant's claims are similar and will therefore be presented in this section as detailed below.  In this regard, the Veteran asserts that a fall in service resulted in a fractured coccyx, which in turn caused a rectal abscess/cyst.

In December 1972, the appellant filed an original service connection claim for a rectal abscess, claiming that this condition occurred in October 1972 and was treated by VA in December 1972.  

Service treatment records reflect that the Veteran was hospitalized during service at which time the diagnoses included: passive-aggressive character; neurotic depression; and drug abuse.  Separation from service was recommended due a personality defect.  An October 1972 discharge examination report was entirely negative for any indication of any injury, a fractured coccyx, or a rectal abscess/cyst.

The file contains a report of VA hospitalization from December 12 to 16, 1972, reflecting that the Veteran gave a four-week history of small cystic swelling near the sacral area, diagnosed as infected pilonidal cyst.

The record reflects that the Veteran failed to report for a VA examination scheduled for early February 1973.  

In March 1973, a VA FL 21-812 was issued to the Veteran informing him that since he had failed to report for a scheduled VA examination, his claim had been denied.  He was informed that no further action would be taken unless he informed VA of his willingness to report for a VA examination by signing and returning the FL 21-812.  The Veteran failed to do so and the denial of the claim became final.  

In July 2007, the Veteran filed to reopen his claim for a fractured coccyx with pilonidal cyst.

The file contains a medical statement of Dr. F.P. dated in September 2007.  Dr. F.P. indicated that he referred the Veteran to Dr. T.H., a general surgeon, for treatment of a pilonidal cyst in the early 1980's.  

The file contains an October 2007 report of contact indicating that a review of the VA Connecticut Healthcare Database revealed no evidence of treatment for the Veteran.  

In an October 2007 rating action, the RO reopened the service connection claim for a fractured coccyx with pilonidal cyst and denied the claim on the merits.  In denying the claim, the RO explained that no evidence had been presented indicating that the Veteran had a chronic or current medical condition, as claimed, and hence there was no nexus linking any such condition to service.

In a statement provided in March 2008, the Veteran indicated that he fell on the deck of the United States Coast Guard Cutter Cape Fairweather in mid to late-September 1972.  He reported that the medic looked at "it" and said it was swollen, with no further action taken.  The Veteran indicated that he had seen private doctors in the early 1980's and was referred by Dr. P. to Dr.H. in 1980, following which it took 3 procedures to correct the condition.  The Veteran noted that Dr.H. was no longer practicing and that Dr. P. did not keep records that long.  

The Veteran presented testimony at a hearing held at the RO in March 2009.  He stated that just before he got out of service, he slipped while on a boat and landed on his tail bone.  The Veteran denied having a physical examination at the time of discharge and indicated that he initially sought treatment in December 1973, right after he got out of service.  He indicated that the condition was diagnosed as a pilonidal cyst at that time, and stated that the condition was not gone and was still manifested by swelling and pain.  The Veteran further acknowledged that a doctor had told him that the cyst was related to a fractured coccyx as a residual, which was (according to the Veteran) caused by a fall during service.  The Veteran stated that Dr. H. treated the condition three times in the early 1980's, and that he tried to obtain those medical records but could not.  He also mentioned that he tried to obtain records from Dr. F., who treated him in 1978, but again, these records were not available.  The Veteran mentioned that he was not currently being seen by any medical provider.  He stated that the cyst became symptomatic about 6 weeks post-service.  He indicated that he never received notice of the VA examination scheduled for 1973.  

The file contains VA medical records dated in January 2010 which are entirely negative for complaints, treatment, or diagnoses relating to a fractured coccyx, or pilonidal cyst.  

Analysis

The appellant is seeking entitlement to service connection for a pilonidal cyst and residuals of a fractured coccyx.  The Board notes that these claims are being evaluated separately as the claim involving a cyst was addressed in a prior final decision, and accordingly requires the presentation of new and material evidence to reopen the claim.  As discussed in the Introduction, the service connection claim for residuals of a fractured coccyx is a separate and independent claim, which is not subject to finality and does not require the presentation of new and material evidence.  The statutes and regulations discussed below apply to both of the claims on appeal; additional case law, statutes and regulations are referenced herein as pertinent.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

A.  New and Material Evidence - Pilonidal Cyst

The appellant is seeking to reopen a claim of entitlement to service connection for a pilonidal cyst, originally claimed as a rectal abscess/cyst in December 1972. 

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); See also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In this case, the most recent final denial of the claim resulted from a decision issued in March 1973, which was not appealed and became final.

With respect to the matter of finality, in March 1973, the RO denied the Veteran's original claim of service connection for a rectal abscess on the basis that he had failed to report for a VA examination scheduled for early February 1973.  

In hearing testimony provided in 2009, the Veteran indicated that he never received notice of the VA examination scheduled for 1973.  The Board observes that the file does not contain specific documentation from VA notifying the Veteran of a VA examination scheduled for February 1973.  However, the Court of Appeals for Veterans Claims (Court) has acknowledged that VA's procedures regarding examinations do not include placing a hard copy of the original appointment letter in the claims file and has determined that, under the presumption of regularity, it is presumed that the Veteran received notice of the examination.  Specifically, the Court held that, "[a]ccordingly, because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that that notice was not mailed."  Kyhn v. Shinseki, 23 Vet. App. 335 (2010).  Moreover, in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).

The Veteran is shown to have been sent a FL 21-812, dated on March 13, 1973, informing him of the denial of the claim due to his failure to report for a scheduled VA examination and notifying him that no further action would be taken unless he demonstrated his willingness to report for an examination; the Veteran failed to respond to the notice.  The FL 21-812 is shown to have been mailed to Veteran's address of record; the notification was not returned as undeliverable.  

The Board observes that a rating decision does not become final until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518  (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue; instead it is tolled).  Here the Veteran was in fact advised of the denial of the claim and no further action was taken on the claim as he was not again heard from subsequent to the March 1973 notification letter until 2007 when he sought to reopen the claim.  Hence the March 1973 administrative denial of the claim became final.  

With respect to the service connection claim for a pilonidal cyst, after reviewing the record, the Board finds that the additional evidence received since the final March 1973 administrative decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence on file at that time of the March 1973 decision, included the appellant's STRs which were negative for any complaints, treatment, or diagnosis relating to the coccyx or a rectal abscess/cyst.  The file does in fact contain an October 1972 discharge examination report which was entirely negative for any indication of any injury, a fractured coccyx, or a rectal abscess/cyst.  

Post-service evidence indicates that the Veteran was treated by VA for an infected pilonidal cyst in December 1972, and that at that time, the Veteran gave a 4-week history of symptoms of this condition, reflecting that the onset of this condition was post-service.  

In essence, the evidence on file at the time of the denial of the claim in March 1973 was negative for (1) service incurrence; (2) current disability; or (3) nexus evidence linking a current disability to service.  Generally, in order to establish service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Evidence received since the March 1973 decision - while new is immaterial, as it similarly and still fails to include evidence of (1) service incurrence; (2) current disability; or (3) nexus evidence linking a current disability to service.  Significantly, since the March 1973 final decision, there has been no evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim.

In this regard, it is clear that neither the September 2007 private medical statement nor the VA records of 2010 assist in establishing any of the three aforementioned elements required for the establishment of service connection.  Since the March 1973 decision, the appellant and his representative have provided statements and testimony to the effect that a cyst was incurred in service due to a fall.  In Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  Similarly, the Veteran's account provided during testimony provided in 2009 of what a doctor purportedly said; i.e. linking the claimed cyst to a reported fall in service, filtered as it is through a lay person's sensibilities, is simply too attenuated and inherently unreliable to constitute competent evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  Hence, the Veteran's unsubstantiated lay assertions of this purported correlation, although new, are not also material.

Accordingly, the Board finds that the evidence presented subsequent to the March 1973 final decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the appellant's service connection claim for a rectal abscess/pilonidal cyst.  38 U.S.C.A. § 5108.  Because the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

	
      
B.  Service Connection - Residuals of a Fractured Coccyx

The Veteran primarily maintains that service connection is warranted for residuals of a coccyx fracture reportedly resulting from a fall on the deck of the United States Coast Guard Cutter Cape Fairweather occurring in mid to late-September 1972.  

In order to establish service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does not contain any indication that a fracture of coccyx ever occurred and consequently the evidence is negative for any residuals thereof; i.e. a clinical disability has not been diagnosed at any time post-service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

In a statement provided in 2008, more than 35 years after service, the Veteran first mentioned sustaining a fall in service, resulting in a reported injury to the tailbone.  Even assuming such a fall took place, there is no clinical indication of a fractured coccyx in the service or post-service medical records.  Significantly and contrary to the Veteran's 2009 testimony, a discharge examination did take place in October 1972 which was entirely negative for any indication of any injury, to include a fractured coccyx.  

Post-service medical records are entirely negative for mention of a fractured coccyx or any residuals thereof.  VA disability compensation derives from two statutes, sections 1110 and 1131 of title 38, United States Code. Both provide for compensation, beginning with the following words; "For disability resulting from personal injury suffered or disease contracted in line of duty. . ." Thus, in order for a Veteran to qualify for compensation under those statutes, the Veteran must prove the existence of disability.  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the service connection claim for residuals of a coccyx fracture was filed in July 2007; there was no evidence of a clinical disability/diagnosis relating to the coccyx on file at that time (resolved or unresolved) nor has such been presented at any time subsequently since the claim has been pending.  While the Veteran endorses current complaints of tailbone pain (2009 hearing testimony), VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence shows that the Veteran did not fracture his coccyx and does not have any residuals related to that claimed injury, Hickson element (1) therefore has not been met, and the Veteran's claim fails on this basis alone.  See Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353  (Fed. Cir. 1998) (noting that service connection may not be granted unless a current disability exists). 

For the sake of completeness, the Board will briefly address the remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. App. 92, 95-6  (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative).  

With respect to Hickson element (2), there is no evidence of any injury or pathology in the Veteran's STRs, to include his 1972 separation examination, revealing any injury to or fracture of the coccyx.  See Curry v. Brown, 7 Vet. App. 59, 68  (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The fact that the Veteran mentioned in a 2008 statement, provided 35 years after his discharge from service, that he sustained a coccyx fracture as a result of a fall in service, is neither competent or credible evidence of such event in this case.  

While a Veteran is generally considered competent to describe an injury sustained in service, the credibility of the lay account provided by the Veteran is contradicted by STRs which fail to substantiate the claimed coccyx injury and do not reflect that the Veteran had any coccyx injury during service.  Further undermining the credibility of the Veteran's reported injury is the complete absence of any post-service medical evidence evidencing treatment for or even mentioning a history of a fractured coccyx.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331  (Fed.Cir. 2006).  In this case, the actual STRs and post-service clinical records are more reliable, in the Board's view, than the Veteran's remote, unsupported, and self-interested assertions.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of the evidence).   

Furthermore, there is no competent medical evidence of a nexus between the claimed coccyx injury and service and no evidence of continuity of symptomatology since service.  As referenced above, the Veteran first described a coccyx injury reportedly occurring during service in 2008 and subsequently had current complains of tail bone pain as mentioned in hearing testimony provided in 2009.  He did not attest to continuity of symptomatology since service and there is simply no medical evidence demonstrating post-service treatment for any residuals of a coccyx injury. Supporting medical evidence is required in this circumstance.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  As such evidence is lacking in this case, continuity of symptomatology after service is not demonstrated. 

In addition, with respect to Hickson element (3), medical nexus, it is clear that in the absence of any currently diagnosed residuals of a coccyx injury, a medical nexus opinion would be an impossibility.  To the extent that the Veteran himself believes that a coccyx condition related to service exists, it is well established that lay persons without medical training, such as the Veteran, are not competent to comment on medical matters such as diagnosis, date of onset or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The statements offered in support of the Veteran's claim by him are not competent evidence and do not serve to establish the existence of a current disability with a nexus to service.  Accordingly, his assertions are of no probative value, as they are beyond his competency to make.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, Hickson element (3) has not been satisfied and the Veteran's claim fails on this basis as well. 

The Board reiterates that it does not doubt that the Veteran may currently experience pain in the area of the coccyx from some uncertain source.  However, the medical evidence of record is entirely negative for a fracture of the coccyx at any time in or post service, and simply does not show reveal the presence of any current clinical disability or pathology relating to the coccyx area.  Accordingly, as there is no evidence of a current disability, service incurrence, or nexus to service, the preponderance of the evidence is against the claim and service connection for residuals of a coccyx fracture must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

As new and material evidence has not been received in conjunction with the service connection claim for a pilonidal cyst, the claim is not reopened and remains denied.

Entitlement to service connection for residuals of a fractured coccyx, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


